DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jann et al. (US 20170344218 A1, published 11/30/2017), hereinafter Jann.

Regarding claim 1, Jann teaches the claim comprising:
A method for launching a user interface (UI) application, comprising (Jann Figs. 1-14; abs. a method and system are described for generating a customizable web interface for launching a plurality of applications on a client computing device):
receiving, by a UI engine through a browser on a user computer, application parameters of the UI application (Jann Figs. 1-14; [0037], the content of the launchpad may be customized or personalized to a user (e.g., based on user role, authorization level, user interests or needs, etc.) for access to, or interaction with, a selected subset of the multiple applications (or data sources); [0047], FIG. 1A shows an example display of a personalized web interface with a launchpad 100, in accordance with the principles of the present disclosure; [0070], FIG. 1B is an illustration showing an example login screen 110 displayed in the shell main container 104; the login screen 110 provides a UI that allows a user to enter credentials in order to log into and begin a personalized and customized UX; [0161], the content placed in the launchpad 538 is role-based content 540; [0177], the content displayed by all the tiles on the home page may be refreshed by pulling in refreshed content at login or when the web browser or web page on the client computer device is refreshed; [0215], in method 1400, generating a customizable web interface for launching a plurality of applications on a client computing device can include, at block 1402, having a shell container that can execute in a web browser and provide a plurality of services for configuring applications on a customizable web interface; the shell container uses a runtime configuration to populate the customizable web interface with configuration settings for the plurality of applications according to the role; the configuration settings for each of the plurality of applications include static configuration settings, initial configuration data, and query parameters for embedding each application in the customizable web interface; [0218], the plurality of graphical targets may correspond to the portion of the plurality of applications; the embedding ensures that each instance a user may open of the customizable web interface is populated with user-specific and role-specific content);
determining, by the UI engine from the application parameters of the UI application, an application mode and a logical entity of the UI application, the logical entity bound to a perspective, the determining including parsing the application parameters (Jann Figs. 1-14; [0037], the content of the launchpad may be customized or personalized to a user (e.g., based on user role, authorization level, user interests or needs, etc.) for access to, or interaction with, a selected subset of the multiple applications (or data sources); [0047], containers 110, 120, and 130 may be referred to collectively herein as “Viewports”; [0053], each of the multiple applications (for which launchpad 100 serves as an interface) may correspond to at least one tile; [0072], when designing a tile to represent a specific application, a programmer can assign a tile to a specific user or group of users; [0074], tiles 114a-h can be individually color-coded; a color can represent a particular role (e.g., finance, human resources, supply chain management (SCM), customer relationship management (CRM), etc.); [0077], transactional applications can allow a user to create, change and/or approve processes with guided navigation; analytical applications can provide a user with a visual overview of a dedicated topic for monitoring and tracking purposes to allow for further key performance indicator (KPI) related analysis; fact sheet applications can allow a user to view essential information about an object and to allow navigation between related objects; [0109], business applications can be transactional applications, analytical applications, and fact sheet and contextual navigation applications; [0172], the tiles representing applications made available for inclusion on launchpad 100 may be of different types (i.e. display different types of content); the different tile types may, for example, include “KPI”, “Comparison Chart”, “Bullet Chart”, “Trend Chart”, “Bar Chart”, “Launch”, and “Monitoring” tile types; [0186], applications which do not offer dynamic content on tiles (e.g., legacy applications or transactional applications) may be represented as links in the links list area on the launchpad 900; [0215], the shell container uses a runtime configuration to populate the customizable web interface with configuration settings for the plurality of applications according to the role; the configuration settings for each of the plurality of applications include static configuration settings, initial configuration data, and query parameters for embedding each application in the customizable web interface; [0218], the plurality of graphical targets may correspond to the portion of the plurality of applications; the embedding ensures that each instance a user may open of the customizable web interface is populated with user-specific and role-specific content);
fetching, by the UI engine from a server machine operating in an enterprise computing environment, the perspective bound to the logical entity, the perspective having a perspective type and hosting a layout container and a data view, the layout container containing layout information for building a layout in which the data view for the perspective is displayed and arranged for a purpose, the perspective type controlling which data view is usable in the perspective (Jann Figs. 1-14; [0037], the content of the launchpad may be customized or personalized to a user (e.g., based on user role, authorization level, user interests or needs, etc.) for access to, or interaction with, a selected subset of the multiple applications (or data sources); [0040], Launchpad serves as the shell container to access all content; [0047], containers 110, 120, and 130 may be referred to collectively herein as “Viewports”; [0053], each of the multiple applications (for which launchpad 100 serves as an interface) may correspond to at least one tile; [0072], when designing a tile to represent a specific application, a programmer can assign a tile to a specific user or group of users; [0074], tiles 114a-h can be individually color-coded; a color can represent a particular role (e.g., finance, human resources, supply chain management (SCM), customer relationship management (CRM), etc.); [0077], FIG. 1D is an illustration showing an example active application screen (overview page 120) displayed in the shell main container 104; the enterprise applications that can be accessed by a user by way of the launchpad 100 and then subsequently displayed in an active application screen (e.g., the overview page 120) can include, but are not limited to, transactional applications, analytical applications, and fact sheet applications (contextual navigation applications); [0109], the backend server 208 can include a bundle (a set) of business applications; business applications can be transactional applications. analytical applications, and fact sheet and contextual navigation applications; [0079], an overview page (e.g., the overview page 120) can be a selectable application (e.g., from the launchpad 100) providing an integrated gateway into enterprise applications; [0083], FIG. 1E is an illustration showing an example object page (object page 124) displayed in the shell main container 104; an object page can be a floor-plan used to represent objects in a UI; an object page can be used to display, create, or edit an object; an object can represent a business entity (e.g., a customer, a sales order, a product, an account, etc.); enterprise applications that reflect a specific scenario (e.g., a sales order, am account status) can be bundled using an object; [0111], the guiding principle of the unified shell is to have a single, platform-independent, client-side runtime environment which can be hosted on different server platforms; [0172], the tiles representing applications made available for inclusion on launchpad 100 may be of different types (i.e. display different types of content); the different tile types may, for example, include “KPI”, “Comparison Chart”, “Bullet Chart”, “Trend Chart”, “Bar Chart”, “Launch”, and “Monitoring” tile types; [0174], FIG. 7 shows an example tile/container structure 700; [0175], mandatory Content Area 730 of tile/container structure 700 may be used to display content defined or generated by the applications; this content may, for example, include any of KPIs, charts, texts, numbers or icons (or any combinations thereof); [0176], in a variation of tile/container structure 700, which may be used for feed tiles (e.g., for an RSS data feed tile), the Header Area may be optional with only the Content Area being the only mandatory display blocks or area; [0177], the content displayed by all the tiles on the home page may be refreshed by pulling in refreshed content at login or when the web browser or web page on the client computer device is refreshed; [0183], a generic “Track Supplier Invoices” tile may be capable of tracking supplier invoices for more than one supplier types, categories or contexts (e.g., foreign or domestic supply); [0188], the tiles included on the launchpad 900 may take any number of forms including, for example simple, complex; the tile/container may include both mandatory and optional display blocks and areas; for displaying various content Tile/container structure 700 may include different display blocks or areas (e.g. a Header Area 710, a Subtitle Area 770, a Content Area 730 and a Status Area 740); the Header Area and the Content Area may be mandatory display blocks or areas, while the Subtitle Area and the Status Area may be optional display blocks or areas; the mandatory header area (and the optional subtitle area) may display information identifying the application which the tile represents; [0203], a card may behave differently based on the type of action the application specifies; [0214], the launchpad may have access to frontend servers and backend servers (e.g., server 324 and server 322); [0218], the plurality of graphical targets may correspond to the portion of the plurality of applications; the embedding ensures that each instance a user may open of the customizable web interface is populated with user-specific and role-specific content; [0219], the method 1400 may include accessing at least one of the plurality of services to generate and display, on a display device of the client computing device, the customizable web interface with the plurality of graphical targets for the portion and according to the determined role; the customizable web interface is a webpage hosted by a backend server; the customizable web interface is a webpage hosted by a frontend (e.g., client) server); 
and populating, by the UI engine, a perspective-driven area of the UI application with the data view in the layout such that the UI application becomes specific for the purpose at runtime, the layout decoupled from application logic and navigation of the UI application (Jann Figs. 1-14; [0037], the tile or link (e.g., by a single click) may be used as an application launcher on the launchpad (e.g., web interface) to launch the application that the tile or link represents; [0040], Launchpad serves as the shell container to access all content; [0047], FIG. 1A shows an example display of a personalized web interface with a launchpad 100; Launchpad 100 may be included in a center container 120 (e.g., “Work”) with content relevant to the user's work, domain, or role in the enterprise; a left side container 110 (e.g., “ME”) with content personal to the user may pertain to content in the launchpad 100; [0051], applications (which, for example, may be a set of applications implemented on HTML5/CSS/JS technology using SAPUI5 framework) delivered via launchpad 100 may adhere to a consistent, responsive design; [0057], the displayed tile content may be dynamically updated and may include, for example, data (e.g., trends or key performance indicators (KPIs), and application status, etc.) supplied by the backend systems or applications to which the tile is represents; [0059], each user may have a need to use a different respective subset of the multiple applications, based, for example, on the user's role in the enterprise; [0073], the launchpad 100 can be a role based, personalized, real-time and contextual aggregation point for business applications and analytics; [0074], tiles 114a-h can be individually color-coded; a color can represent a particular role (e.g., finance, human resources, supply chain management (SCM), customer relationship management (CRM), etc.; [0077], FIG. 1D is an illustration showing an example active application screen (overview page 120) displayed in the shell main container 104; the enterprise applications that can be accessed by a user by way of the launchpad 100 and then subsequently displayed in an active application screen (e.g., the overview page 120) can include, but are not limited to, transactional applications, analytical applications, and fact sheet applications (contextual navigation applications); transactional applications can allow a user to create, change and/or approve processes with guided navigation; [0079], an overview page (e.g., the overview page 120) can be a selectable application (e.g., from the launchpad 100) providing an integrated gateway into enterprise applications; [0083], FIG. 1E is an illustration showing an example object page (object page 124) displayed in the shell main container 104; an object page can be a floor-plan used to represent objects in a UI; an object page can be used to display, create, or edit an object; an object can represent a business entity (e.g., a customer, a sales order, a product, an account, etc.); enterprise applications that reflect a specific scenario (e.g., a sales order, am account status) can be bundled using an object; the object page can include a header area 126, a navigation area 128, a content area 130, and, in some implementations, a footer toolbar (e.g., footer toolbar 132 as shown in FIG. 1F); [0174], FIG. 7 shows an example tile/container structure 700; [0183], a generic “Track Supplier Invoices” tile may be capable of tracking supplier invoices for more than one supplier types, categories or contexts (e.g., foreign or domestic supply); [0188], the tiles included on the launchpad 900 may take any number of forms including, for example simple, complex; the tile/container may include both mandatory and optional display blocks and areas; for displaying various content Tile/container structure 700 may include different display blocks or areas (e.g. a Header Area 710, a Subtitle Area 770, a Content Area 730 and a Status Area 740); the Header Area and the Content Area may be mandatory display blocks or areas, while the Subtitle Area and the Status Area may be optional display blocks or areas; the mandatory header area (and the optional subtitle area) may display information identifying the application which the tile represents; [0215], the shell container uses a runtime configuration to populate the customizable web interface with configuration settings for the plurality of applications according to the role)

Regarding claim 8, claim 8 contains substantially similar limitations to those found in claim 1, the only difference being A system for launching a user interface (UI) application, comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor for: (Jann Figs. 1-14; [0222], the various techniques may implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine readable non-transitory storage device, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers; [0223], a processor will receive instructions and data from a read only memory or a random access memory or both; elements of a computer may include at least one processor for executing instructions and one or more memory devices for storing instructions and data).  Consequently, claim 8 is rejected for the same reasons.

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 1, the only difference being A computer program product for launching a user interface (UI) application, the computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor for: (Jann Figs. 1-14; [0222], the various techniques may implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine readable non-transitory storage device, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers; [0223], a processor will receive instructions and data from a read only memory or a random access memory or both; elements of a computer may include at least one processor for executing instructions and one or more memory devices for storing instructions and data).  Consequently, claim 115 is rejected for the same reasons.

Regarding claim 2, Jann teaches all the limitations of claim 1, further comprising:
wherein the logical entity comprises an item, a work object type, a node, or a workspace (Jann Figs. 1-14; [0071], FIG. 1C is an illustration showing an example launchpad 100 displayed in the shell main container 104; the launchpad 100 can be a web-based entry point (or homepage) for enterprise applications that can execute (run) across multiple platforms and computing devices; [0077], FIG. 1D is an illustration showing an example active application screen (overview page 120) displayed in the shell main container 104; the enterprise applications that can be accessed by a user by way of the launchpad 100 and then subsequently displayed in an active application screen (e.g., the overview page 120) can include, but are not limited to, transactional applications, analytical applications, and fact sheet applications (contextual navigation applications); transactional applications can allow a user to create, change and/or approve processes with guided navigation; analytical applications can provide a user with a visual overview of a dedicated topic for monitoring and tracking purposes to allow for further key performance indicator (KPI) related analysis; fact sheet applications can allow a user to view essential information about an object and to allow navigation between related objects; [0079], an overview page (e.g., the overview page 120) can be a selectable application (e.g., from the launchpad 100) providing an integrated gateway into enterprise applications; [0109], business applications can be transactional applications. analytical applications, and fact sheet and contextual navigation applications; [0083], FIG. 1E is an illustration showing an example object page (object page 124) displayed in the shell main container 104; an object page can be a floor-plan used to represent objects in a UI; an object page can be used to display, create, or edit an object; an object can represent a business entity (e.g., a customer, a sales order, a product, an account, etc.); enterprise applications that reflect a specific scenario (e.g., a sales order, am account status) can be bundled using an object; [0172], the tiles representing applications made available for inclusion on launchpad 100 may be of different types (i.e. display different types of content); the different tile types may, for example, include “KPI”, “Comparison Chart”, “Bullet Chart”, “Trend Chart”, “Bar Chart”, “Launch”, and “Monitoring” tile types; [0195], a card may allow the user to take immediate actions (e.g. approving a purchase order) without launching an additional application; a card may include user-activable “actions” UI elements that allow the user to initiate actions related to the card content; [0203], a card may behave differently based on the type of action the application specifies)

Regarding claims 9 and 16, claims 9 and 16 contain substantially similar limitations to those found in claim 2.  Consequently, claims 9 and 16 are rejected for the same reasons.

Regarding claim 3, Jann teaches all the limitations of claim 2, further comprising:
wherein the item represents a selectable object in the UI application, wherein the work object type describes a data structure, how data is accessed at runtime, how an item key is built, an applicable action for an item, or an association to another work object type, wherein the node belongs to a work object type instance, defines a data source row selection criterion, includes a search field, a sort field, or a filter field, or includes a display definition of an item for a master list or full screen list, and wherein the workspace represents a grouping mechanism for grouping node instances to form a solution (Jann Figs. 1-14; [0071], FIG. 1C is an illustration showing an example launchpad 100 displayed in the shell main container 104; the launchpad 100 can be a web-based entry point (or homepage) for enterprise applications that can execute (run) across multiple platforms and computing devices; [0077], FIG. 1D is an illustration showing an example active application screen (overview page 120) displayed in the shell main container 104; the enterprise applications that can be accessed by a user by way of the launchpad 100 and then subsequently displayed in an active application screen (e.g., the overview page 120) can include, but are not limited to, transactional applications, analytical applications, and fact sheet applications (contextual navigation applications); transactional applications can allow a user to create, change and/or approve processes with guided navigation; analytical applications can provide a user with a visual overview of a dedicated topic for monitoring and tracking purposes to allow for further key performance indicator (KPI) related analysis; fact sheet applications can allow a user to view essential information about an object and to allow navigation between related objects; [0079], an overview page (e.g., the overview page 120) can be a selectable application (e.g., from the launchpad 100) providing an integrated gateway into enterprise applications; [0083], FIG. 1E is an illustration showing an example object page (object page 124) displayed in the shell main container 104; an object page can be a floor-plan used to represent objects in a UI; an object page can be used to display, create, or edit an object; an object can represent a business entity (e.g., a customer, a sales order, a product, an account, etc.); enterprise applications that reflect a specific scenario (e.g., a sales order, am account status) can be bundled using an object; [0109], business applications can be transactional applications. analytical applications, and fact sheet and contextual navigation applications; [0164], users can search across and within apps to retrieve immediate answers and content using a search function 546; [0172], the tiles representing applications made available for inclusion on launchpad 100 may be of different types (i.e. display different types of content); the different tile types may, for example, include “KPI”, “Comparison Chart”, “Bullet Chart”, “Trend Chart”, “Bar Chart”, “Launch”, and “Monitoring” tile types; [0176], in a variation of tile/container structure 700, which may be used for feed tiles (e.g., for an RSS data feed tile), the Header Area may be optional with only the Content Area being the only mandatory display blocks or area; [0186], applications which do not offer dynamic content on tiles (e.g., legacy applications or transactional applications) may be represented as links in the links list area on the launchpad 900; [0195], a card may allow the user to take immediate actions (e.g. approving a purchase order) without launching an additional application; a card may include user-activable “actions” UI elements that allow the user to initiate actions related to the card content; [0203], a card may behave differently based on the type of action the application specifies)

Regarding claims 10 and 17, claims 10 and 17 contain substantially similar limitations to those found in claim 3.  Consequently, claims 10 and 17 are rejected for the same reasons.

Regarding claim 4, Jann teaches all the limitations of claim 1, further comprising:
wherein the logical entity comprises an application node object, wherein the perspective-driven area of the UI application displays details of the application node object, and wherein the UI application is read-only (Jann Figs. 1-14; [0071], FIG. 1C is an illustration showing an example launchpad 100 displayed in the shell main container 104; the launchpad 100 can be a web-based entry point (or homepage) for enterprise applications that can execute (run) across multiple platforms and computing devices; [0077], FIG. 1D is an illustration showing an example active application screen (overview page 120) displayed in the shell main container 104; the enterprise applications that can be accessed by a user by way of the launchpad 100 and then subsequently displayed in an active application screen (e.g., the overview page 120) can include, but are not limited to, transactional applications, analytical applications, and fact sheet applications (contextual navigation applications); transactional applications can allow a user to create, change and/or approve processes with guided navigation; analytical applications can provide a user with a visual overview of a dedicated topic for monitoring and tracking purposes to allow for further key performance indicator (KPI) related analysis; fact sheet applications can allow a user to view essential information about an object and to allow navigation between related objects; [0079], an overview page (e.g., the overview page 120) can be a selectable application (e.g., from the launchpad 100) providing an integrated gateway into enterprise applications; [0172], the tiles representing applications made available for inclusion on launchpad 100 may be of different types (i.e. display different types of content); the different tile types may, for example, include “KPI”, “Comparison Chart”, “Bullet Chart”, “Trend Chart”, “Bar Chart”, “Launch”, and “Monitoring” tile types; [0176], in a variation of tile/container structure 700, which may be used for feed tiles (e.g., for an RSS data feed tile), the Header Area may be optional with only the Content Area being the only mandatory display blocks or area; [0186], applications which do not offer dynamic content on tiles (e.g., legacy applications or transactional applications) may be represented as links in the links list area on the launchpad 900)

Regarding claims 11 and 18, claims 11 and 18 contain substantially similar limitations to those found in claim 4.  Consequently, claims 11 and 18 are rejected for the same reasons.

Regarding claim 5, Jann teaches all the limitations of claim 1, further comprising:
wherein the perspective type comprises an item perspective type, an action dialog perspective type, or a field perspective type (Jann Figs. 1-14; [0072], when designing a tile to represent a specific application, a programmer can assign a tile to a specific user or group of users; [0074], tiles 114a-h can be individually color-coded; a color can represent a particular role (e.g., finance, human resources, supply chain management (SCM), customer relationship management (CRM), etc.); [0077], transactional applications can allow a user to create, change and/or approve processes with guided navigation; analytical applications can provide a user with a visual overview of a dedicated topic for monitoring and tracking purposes to allow for further key performance indicator (KPI) related analysis; fact sheet applications can allow a user to view essential information about an object and to allow navigation between related objects; [0079], an overview page (e.g., the overview page 120) can be a selectable application (e.g., from the launchpad 100) providing an integrated gateway into enterprise applications; [0083], FIG. 1E is an illustration showing an example object page (object page 124) displayed in the shell main container 104; an object page can be a floor-plan used to represent objects in a UI; an object page can be used to display, create, or edit an object; an object can represent a business entity (e.g., a customer, a sales order, a product, an account, etc.); enterprise applications that reflect a specific scenario (e.g., a sales order, am account status) can be bundled using an object; [0109], business applications can be transactional applications. analytical applications, and fact sheet and contextual navigation applications; [0172], the tiles representing applications made available for inclusion on launchpad 100 may be of different types (i.e. display different types of content); the different tile types may, for example, include “KPI”, “Comparison Chart”, “Bullet Chart”, “Trend Chart”, “Bar Chart”, “Launch”, and “Monitoring” tile types; see also [0186], [0215], [0218])

Regarding claims 12 and 19, claims 12 and 19 contain substantially similar limitations to those found in claim 5.  Consequently, claims 12 and 19 are rejected for the same reasons.

Regarding claim 6, Jann teaches all the limitations of claim 1, further comprising:
wherein the application mode comprises a master detail mode, a full screen list mode, or an object mode (Jann Figs. 1-14; [0049], on a client computer device (e.g., a mobile device), which has a limited display screen area, a personalized UI display may be adapted to present fewer of the three multifunctional screen areas or Viewports on the device's limited display screen area; only the Center, Left/Center or Center/Right screen areas or Viewports may be presented on a mobile device's display screen; [0072], when designing a tile to represent a specific application, a programmer can assign a tile to a specific user or group of users; [0074], tiles 114a-h can be individually color-coded; a color can represent a particular role (e.g., finance, human resources, supply chain management (SCM), customer relationship management (CRM), etc.); [0077], FIG. 1D is an illustration showing an example active application screen (overview page 120) displayed in the shell main container 104; the enterprise applications that can be accessed by a user by way of the launchpad 100 and then subsequently displayed in an active application screen (e.g., the overview page 120) can include, but are not limited to, transactional applications, analytical applications, and fact sheet applications (contextual navigation applications); transactional applications can allow a user to create, change and/or approve processes with guided navigation; analytical applications can provide a user with a visual overview of a dedicated topic for monitoring and tracking purposes to allow for further key performance indicator (KPI) related analysis; fact sheet applications can allow a user to view essential information about an object and to allow navigation between related objects; [0079], an overview page (e.g., the overview page 120) can be a selectable application (e.g., from the launchpad 100) providing an integrated gateway into enterprise applications; [0083], FIG. 1E is an illustration showing an example object page (object page 124) displayed in the shell main container 104; an object page can be a floor-plan used to represent objects in a UI; an object page can be used to display, create, or edit an object; an object can represent a business entity (e.g., a customer, a sales order, a product, an account, etc.); enterprise applications that reflect a specific scenario (e.g., a sales order, am account status) can be bundled using an object; [0109], business applications can be transactional applications. analytical applications, and fact sheet and contextual navigation applications; [0172], the tiles representing applications made available for inclusion on launchpad 100 may be of different types (i.e. display different types of content); the different tile types may, for example, include “KPI”, “Comparison Chart”, “Bullet Chart”, “Trend Chart”, “Bar Chart”, “Launch”, and “Monitoring” tile types; see also [0186], [0215], [0218])

Regarding claims 13 and 20, claims 13 and 20 contain substantially similar limitations to those found in claim 6.  Consequently, claims 13 and 20 are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jann in view of Vogel et al. (US 20130024760 A1, 01/24/2013), hereinafter Vogel

Regarding claim 7, Jann teaches all the limitations of claim 1, further comprising:
wherein the logical entity is defined to be filled with data directly from an application (Jann Figs. 1-14; [0072], when designing a tile to represent a specific application, a programmer can assign a tile to a specific user or group of users; [0077], transactional applications can allow a user to create, change and/or approve processes with guided navigation; analytical applications can provide a user with a visual overview of a dedicated topic for monitoring and tracking purposes to allow for further key performance indicator (KPI) related analysis; fact sheet applications can allow a user to view essential information about an object and to allow navigation between related objects; [0109], the backend server 208 can include a bundle (a set) of business applications; business applications can be transactional applications. analytical applications, and fact sheet and contextual navigation applications; [0172], the tiles representing applications made available for inclusion on launchpad 100 may be of different types (i.e. display different types of content); the different tile types may, for example, include “KPI”, “Comparison Chart”, “Bullet Chart”, “Trend Chart”, “Bar Chart”, “Launch”, and “Monitoring” tile types; [0177], the content displayed by all the tiles on the home page may be refreshed by pulling in refreshed content at login or when the web browser or web page on the client computer device is refreshed; [0180], the backend systems/applications supporting launchpad 500 may continually push content delta to the tiles on launchpad 500 for display; a push model may be deployed for refreshing the content of all tiles displayed on launchpad 500; see also [0074], [0186], [0215], [0218])
However, Jann fails to expressly disclose from a table or tables.  In the same field of endeavor, Vogel teaches:
from a table or tables (Vogel Figs. 1-10; [0016], techniques for the personalized display of data, such as data associated with various aspects of a business; [0017], the user may select any number of predefined data display applications for integration into a single dashboard display, sometimes referred to herein as a "presentation application," "dashboard container application," "dashboard application," "dashboard container," and the like; [0024], FIG. 2 is a flow diagram of an example method 200 for the configuration and presentation of a personalized data display; [0033], the application provisioning module 314 may also include a content provisioning module 320, which may be configured to retrieve and process the data desired for presentation to the user via the dashboard container application 306; content interface 322 may be configured to retrieve data from a number of sources, including, but not limited to, a relational database 340, a data warehouse 342, and miscellaneous data sources 344 (such as, for example, a Microsoft.RTM. Excel.RTM. spreadsheet; the content interface 322 may issue one or more database or data warehouse queries in order to receive responses that include the desired data to be presented ultimately to the user of the user device 104; [0041], FIG. 6 is a flow diagram of a method 600 for presenting a requested personalized dashboard display to a user; the requested dashboard container 306 may be generated using the corresponding configuration data 328, 330 for the dashboard container 306 and incorporated data display applications 308; the generated dashboard container application 306 and included individual data display applications 308 may then be transmitted to the user device 104 of FIG. 1 (operation 606); data to be presented to the user via the dashboard container application 306 and included data display applications 308 may then be retrieved via the content interface 322 of FIG. 3 (operation 608); the retrieved data may then be processed and/or formatted as determined by the dashboard container application 306 and data display applications 308 (operation 610); the processed data may then be transmitted to the user device 104 for presentation via the dashboard container application 306 (operation 612))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated from a table or tables as suggested in Vogel into Jann.  Doing so would be desirable because the disclosure relates to the presentation or display of business information, such as, for example, key performance indicators (KPIs) relating to one or more business functions, the presentation or display being personalized for a particular user (see Vogel [0001]).  Given the often complex nature of many business operations or entities, the task of monitoring salient aspects of such organizations is typically daunting. Such may be the case even for relatively small business entities, which may have significant product development, manufacturing, distribution, sales, marketing, financial, and other business-related functions operating collectively toward one or more corporate goals. For decision-makers to monitor such an organization, businesses may provide a business information "dashboard," which is typically a web page or other computer-based presentation providing a number of important business metrics, KPIs, and/or the like presented simultaneously in an easily digestible format. The information may be presented in any number of formats, such as graphs, tables, charts, individual numerical values, and the like. The viewer of such information may then react to the metrics by modifying or redirecting one or more of the business functions to remedy operational problems, improve overall business performance, and so on (see Vogel [0002]).  Generally, within a business organization, a set of dashboards may be specifically designed and employed to present predetermined types of data to the decision-makers of an organization. As a result, the types of information presented in a particular dashboard are generally static in nature over time, and present the same information to similarly situated employees or managers of the organization. Also, given their static nature, a dashboard is often designed to be displayed on a typical computer monitor, given the significant amount of data often presented within a dashboard (see Vogel [0003]).  Additionally, database tables and spreadsheets provide a well-known, reliable, fast, and efficient method of storing data to be for an application.  Incorporating the tables of Vogel into Jann would improve the system of Jann’s ability to store and retrieve desired user data.

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 7.  Consequently, claims claim 14 is rejected for the same reasons.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 8, and 15.  Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. T S (US 20120137235 A1) Figs. 1-6 and [0016], [0035-0043].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143